ANNIE REBECCA ELLIOTT
                                                               DISTRICT CLERK

                                           MAILING                                      PHYSICAL
                                       301 Jackson Street                       1422 Eugene Heimann Circle
                                    Richmond, Texas 77469                        Richmond, Texas 77469 FILED IN
                                   Telephone: (281) 341-4502                                    14th COURT OF APPEALS
                                                                                    Fax: (281)-341-4519
                                                         http://www.fortbendcountytx.gov               HOUSTON, TEXAS
                                                           Departments – District Clerk 
                                                                                                    2/27/2015 4:37:58 PM
February 27, 2015
                                                                                                    CHRISTOPHER A. PRINE
                                                                                                             Clerk
To: The Clerk of the Court of Appeals for the Fourteenth Court Of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:      12-DCV-201944                       From the 240th Judicial District Court Fort Bend County, Texas

Judge Presiding: Thomas R Culver III                     Court Reporter: Elizabeth Wittu

Appellant(s):                                               Appellee(s):
Hindu Ashram, Inc.                                 VS       Sanjay Saran Mathu, Seema Mathur And
                                                            The Heirs Of Ramesh S Mathur

Attorney for Appellant(s)               Attorneys 01 - For Appellee(s)
Marilyn Vilandos                        John Cameron Stevenson                             Sanjay S. Mathur
SBN: 24034689                           SBN: 24052034;                                     SBN: 00794245
The Vilandos Firm Pc                    Mathur Law Offices PC                              Mathur Law Offices Pc
3100 Weslayan Suite 372                 2989 N Stemmons Freeway Suite 1000                 2989 N Stemmons Fwy Ste 1000
Houston TX 77027                        Dallas TX 75247                                    Dallas TX 75247
Telephone: 713-255-9990                 Telephone: 214-378-8880                            Telephone: 214-378-8880
Facsimile: 713-255-9992                 Facsimile: 214-378-8890                            Facsimile: ; 214-378-8890
E-mail:                                 E-mail:                                     E-mail: sanjay@mathurlawoffices.com
Attorney         Hindu Ashram, Inc.,    Attorney        Sanjay Saran Mathu, Seema Mathur And The
for:             Appellant              for:            Heirs Of Ramesh S Mathur, Appellees

Date of Judgment/Appealable Order: 02/17/2015                  Nature of Action: Other Tax
Disposition of Case: Disposed                                  Jury Trial: No
Motion For New Trial - Civil filed on: October 01, 2013
Notice of Appeal Filed On: December 16, 2013


Signed on this the 27th day of February, 2015.

                                                                  ANNIE REBECCA ELLIOTT
                                                                  FORT BEND COUNTY DISTRICT CLERK
                                                                  301 JACKSON, RICHMOND, TEXAS 77469


                                                                  By:       /s/ Petra Lozano
                                                                           Deputy District Clerk Petra Lozano
                                                                           Telephone: 281-341-4502



Electronically Filed with the Fourteenth Court Of Appeals

cc:        Marilyn Vilandos , Attorney at Law
           John Cameron Stevenson, Attorney at Law
           Sanjay S. Mathur, Attorney at Law
           Elizabeth Wittu, Court Reporter